
	
		II
		Calendar No. 122
		112th CONGRESS
		1st Session
		S. 605
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Grassley (for
			 himself, Mrs. Feinstein,
			 Mr. Hatch, Ms.
			 Klobuchar, Mr. Manchin,
			 Mrs. Hagan, Mr.
			 Whitehouse, Mr. Wyden,
			 Mr. Casey, Mr.
			 Blumenthal, and Mr. Schumer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			July 29, 2011
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To amend the Controlled Substances Act to place synthetic
		  drugs in Schedule I.
	
	
		1.Short titleThis Act may be cited as the
			 Dangerous Synthetic Drug Control Act
			 of 2011 or the David Mitchell Rozga Act.
		2.Addition of
			 Cannabimimetic Agents to Schedule I of the Controlled Substances
			 ActSchedule I, as set forth
			 in section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)) is
			 amended by adding at the end the following:
			
				(d)(1)Unless specifically
				exempted or unless listed in another schedule, any material, compound, mixture,
				or preparation which contains any quantity of can­na­bi­mi­met­ic agents, their
				salts, isomers, and salts of isomers whenever the existence of such salts,
				isomers, and salts of isomers is possible within the specific chemical
				designation.
					(2)In paragraph (1), the term
				cannabimimetic agents—
						(A)means any substance that is a
				cannabinoid receptor type 1 (CB1 receptor) agonist as demonstrated by binding
				studies and functional assays within the following structural classes:
							(i)2-(3-hydroxycyclohexyl)phenol with
				sub­sti­tu­tion at the 5-position of the phenolic ring by alkyl or alkenyl,
				whether or not substituted on the cyclohexyl ring to any extent.
							(ii)3-(1-naphthoyl)indole or
				3-(1-naph­thyl)indole by substitution at the nitrogen atom of the indole ring,
				whether or not further substituted on the indole ring to any extent, whether or
				not substituted on the naphthoyl or naphthyl ring to any extent.
							(iii)3-(1-naphthoyl)pyrrole by
				substitution at the nitrogen atom of the pyrrole ring, whether or not further
				substituted in the indole ring to any extent, whether or not substituted on the
				naphthoyl ring to any extent.
							(iv)1-(1-naphthylmethyl)indene by
				substitution of the 3-position of the indene ring, whether or not further
				substituted in the indene ring to any extent, whether or not substituted on the
				naphthyl ring to any extent.
							(v)3-phenylacetylindole or
				3-ben­zoy­lin­dole by substitution at the nitrogen atom of the indole ring,
				whether or not further substituted in the indole ring to any extent, whether or
				not substituted on the phenyl ring to any extent.; and
							(B)includes—
							(i)5-(1,1-dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol
				(CP–47,497);
							(ii)5-(1,1-dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol
				(cannabicyclohexanol or CP–47,497 C8–homolog);
							(iii)1-pentyl-3-(1-naphthoyl)indole
				(JWH–018 and AM678);
							(iv)1-butyl-3-(1-naphthoyl)indole
				(JWH–073);
							(v)1-hexyl-3-(1-naphthoyl)indole
				(JWH–019);
							(vi)1-[2-(4-morpholinyl)ethyl]-3-(1-naphthoyl)indole
				(JWH–200);
							(vii)1-pentyl-3-(2-methoxyphenyl­acetyl)indole
				(JWH–250);
							(viii)1-pentyl-3-[1-(4-methoxynaph­thoyl)]in­dole
				(JWH–081);
							(ix)1-pentyl-3-(4-methyl-1-naphthoyl)indole
				(JWH–122);
							(x)1-pentyl-3-(4-chloro-1-naphthoyl)indole
				(JWH–398);
							(xi)1-(5-fluoropentyl)-3-(1-naphthoyl)indole
				(AM2201);
							(xii)1-(5-fluoropentyl)-3-(2-iodoben­zoyl)indole
				(AM694);
							(xiii)1-pentyl-3-[(4-methoxy-benzoyl]in­dole
				(SR–19 and RCS–4);
							(xiv)1-cyclohexylethyl-3-(2-methoxy­phenylacetyl)indole
				(SR–18 and RCS–8); and
							(xv)1-pentyl-3-(2-chlorophenyl­ace­tyl)in­dole
				(JWH–203).
							.
		3.Temporary
			 scheduling to avoid imminent hazards to public safety expansionSection 201(h)(2) of the Controlled
			 Substances Act (21 U.S.C. 811(h)(2)) is amended—
			(1)by striking one year and
			 inserting 2 years; and
			(2)by striking six months and
			 inserting 1 year.
			
	
		July 29, 2011
		Reported without amendment
	
